DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude 
Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012/062496 A1 to Takeda et al. (hereinafter Takeda) in view of JPH-11-80884-A to Suzuki et al. (hereinafter Suzuki) using a machine translation. 
Regarding claims 4 and 5, Takeda discloses a middle/high carbon steel sheet (abstract), wherein composition thereof comprises, by mass% (abstract) and para [0008]-[0011]):
Element
Claim 4
Claim 5
Takeda

C
0.16-1.5

0.30-0.65
within
Si
0.11-1.0

0.05-0.4
overlap
Mn
0.1-3.0

0.2-2.0
within
P
0.0001-0.1

0.005-0.03
within
S
0.0001-0.1

0.0001-0.006
within
Fe and impurities 
balance
plus one or more of
balance
overlap
Al

0.001-0.5
0.005-0.1
within
N

0.0001-0.05
0.001-0.01
within
Cu

0.001-1.0
0-1.0
overlap
Ni

0.001-2.0
0-2.0
overlap
Ca

0.001-0.02
0-0.01
overlap
Cr

0.001-2.0
0.05-1.0
within
Mo

0.001-2.0
0.01-1.0
within
Nb

0.001-1.0
0.01-0.5
within
V

0.001-1.0
0.01-0.5
within
Ta

0.001-1.0
0.01-0.5
within
B

0.0001-0.05
0.001-0.01
within
W

0.001-1.0
0.01-0.5
within
Sn

0.001-0.02
0.003-0.03
overlap
Sb

0.001-0.02
0.003-0.03
overlap
As

0.001-0.02
0.003-0.03
overlap


See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.  It would also be obvious to control the amount of each element to provide a steel with the desired mechanical properties (abstract).
Takeda discloses wherein the steel sheet has a ferrite and carbide structure (para [0042]) and does not teach or suggest the presence of martensite, bainite, pearlite or residual austenite and particularly teaches against forming pearlite (para [0050]), martensite (para [0051]) and bainite (para [0052]), which suggests a total volume percentage of a martensite, a bainite, a pearlite, and a residual austenite is equal to or lower than 5.0%, and a remainder thereof includes a ferrite and carbides, absent evidence to the contrary. 
As shown above Takeda discloses a closely overlapping composition which is made by heating a cast slab, hot rolling, cooling, coiling and annealing (para [0046]-[0053]).  Takeda further discloses that a spheroidizing ratio of carbide particles of 90% or more is known in the art for medium high carbon steels (para [0004]) but does not expressly disclose a spheroidizing ratio for the Takeda steels.  
However, Suzuki does teach a medium/high carbon steel comprising overlapping amounts of C, Si, Mn, P, S and overlapping amounts of optional Al, Cr, Cu, Mo and Ni (para [0011]) made by hot rolling, cooling, coiling and annealing (para [0029]).  The Suzuki medium/high steel has a spheroidizing ratio of 90% or more (para [0027]) which overlaps the instantly claimed range of 70% to 99%.  See MPEP 2144.05(I), cited above. 
Therefore, absent evidence to the contrary, it be obvious to one of ordinary skill the art to expect the Takeda medium/high carbon steel to have the known spheroidizing ratio of 90% or more (Takeda, para [0004]) as set forth in Suzuki because the compositions overlap and are made by overlapping methods.
Takeda is silent regarding the property limitations “wherein a proportion of a number of the carbide particles including a crystal interface at which an orientation difference is equal to or greater than 5° in the carbide particles is equal to or lower than 20% of a total number of the carbide particles” and “wherein a reduction in area during distortion at a strain rate of 10 mm/sec is equal to or greater than 10%”.
However, as shown above Takeda teaches a closely overlapping composition. Takeda also teaches a method of making the composition that closely overlaps the instantly disclosed method.  See the publication of the instant disclosure, US 2017/ 0067132 A1 (hereinafter 132).  Takeda discloses heating a cast slab to 1200 C or less (para [0046]) which overlaps the disclosed range of 950 to 1250  C (132, para [0105]), hot rolling with finish rolling completed at 800 to 940 C (Takeda, para [0048]) which falls completely within the disclosed range of 600 to 1000 C (132 para [0104]), cooling at a rate of 30 C/s or more (Takeda, para [0049]) which overlaps the instantly disclosed range of 10 to 100 C/s (132 para 0107]), coiling (winding) at 400 to 650 C (Takeda, para [0051]) which falls within the instantly disclosed range of 350 to 700 C (132, para [0108]), box annealing at 600 to 750 C for 5 hours (Takeda, para [0052]) which overlaps the instantly disclosed ranges of 670 to 770 C for 1 to 100 hours (132, para [0109]), cold rolling and subsequent softening annealing at 600 to 750 C (Takeda, para [0051] and [0054]) which overlaps the instantly disclosed temperature of 650 to 780 (132, para [0116]).  Takeda discloses a longer softening anneal time (5 hours, para [0052]) than the instantly disclosed time of 30 to 1800 seconds (132, para [0116]).  However, one of ordinary skill in the art would not expect the softening anneal time to substantially alter the proportion of carbide particles having high angle interfaces or to substantially alter the reduction in area during distortion at a strain rate of 10 mm/sec, absent evidence to the contrary. See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  Therefore, as Takeda/Suzuki discloses a similar steel made by a similar process, one of ordinary skill in the art would expect a proportion of a number of the carbide particles including a crystal interface at which an orientation difference is equal to or greater than 5° in the carbide particles that at least overlaps the instantly claimed range of equal to or lower than 20% of a total number of the carbide particles and a reduction in area during distortion at a strain rate of 10 mm/sec that at least overlaps the instantly claimed range of equal to or greater than 10%, absent evidence to the contrary.

Regarding claim 7, Takeda in view of Suzuki discloses the middle/high carbon steel sheet according to Claim 4. Takeda further discloses wherein a grain size of the ferrite is 10 µm or more (para [0038]) which overlaps the instantly claimed range of 5 to 60 µm. See MPEP 2144.05(I), cited above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 5 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the copending applications listed in the chart below. Although the claims at issue are not identical, they are not patentably distinct from each other because both teach middle/high carbon steels comprising overlapping amounts of each element with overlapping spheroidizing ratios and overlapping ferrite grain sizes. See MPEP 2144.05(I), cited above.  All are manufactured by heating, hot rolling, cooling, cold-rolling and annealing processes. The main difference between the conflicting copending claims and the instant claims is that the copending claims are silent regarding the property limitations “wherein a proportion of a number of the carbide particles including a crystal interface at which an orientation difference is equal to or greater than 5° in the carbide particles is equal to or lower than 20% of a total number of the carbide particles” and “wherein a reduction in area during distortion at a strain rate of 10 mm/sec is equal to or greater than 10%”.  However, the steel of the copending claims falls within the instantly claimed composition and has a spheroidizing ratio that falls within the instantly claimed amount.  All are also made similar methods. See MPEP 2112.01(I), cited above.  Therefore, one of ordinary skill in the art would expect a proportion of a number of the carbide particles including a crystal interface at which an orientation difference is equal to or greater than 5° in the carbide particles that at least overlaps the instantly claimed range of equal to or lower than 20% of a total number of the carbide particles and a reduction in area during distortion at a strain rate of 10 mm/sec that at least overlaps the instantly claimed range of equal to or greater than 10%, absent evidence to the contrary.
Application 
Instant claims 
Conflicting claims
15/565096
4,5,7
1-3
15/736945
4,5,7
1-4
15/513130
4,5,7
1-4


These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/26/20, regarding Takeda, have been fully considered but are not persuasive.  
Applicant argues that the properties set forth in the product claims can only be achieved by following the process set forth in instant method claim 6.  Applicant points to statements in the instant disclosure, particularly para [0012] and [0014], to support this argument.  These paragraphs merely state that hot-rolling and annealing conditions must be optimized to achieve the desired characteristics.  Such statements are not evidence.  As discussed above, Takeda teaches an overlapping method comprising overlapping hot rolling and annealing steps.  Applicant also points to seven Tables of data in the instant disclosure as evidence that the manufacturing method of claim 6 is required to achieve the properties set forth in product claim 1.  A lot of data is provided but the data does not show that the method of claim 6 is required to achieve the properties of claim 1.  The data does show the effect of composition on properties.  This is understood and expected in the art.  As discussed above, Takeda teaches an overlapping composition made by an overlapping method.  The main difference between the method of claim 6 and the method of Takeda is that Takeda discloses a longer softening anneal time (5 hours, para [0052]) than the instantly disclosed time of 30 to 1800 seconds(132, para [0116]).  However, one of ordinary skill in the art would not expect the softening anneal time to substantially alter the proportion of carbide particles having high angle interfaces, absent evidence to the contrary. Applicant has not provided any evidence that a shorter softening anneal time as set forth in the instant claims, provides the instantly claimed spheroidizing ratio, proportion of carbide particles having high angle interfaces or reduction in area during distortion at a strain rate of 10 mm/sec.  As discussed above, the compositions overlap and are made by overlapping methods. Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect overlapping properties including but not limited to the spheroidizing ratio,  the proportion of carbide particles having high angle interfaces and the reduction in area during distortion at a strain rate of 10 mm/sec, absent evidence to the contrary.  Applicant has not provided such evidence.
Therefore, the 103 rejection of claims 4, 5 and 7 as obvious over Takeda in view of Suzuki stands. 

Applicant's arguments filed 10/26/20, regarding the 750 patent have been fully considered and are persuasive. A proper terminal disclaimer was filed on 10/26/20.
	Therefore, the obviousness double patenting rejection of claims 4 and 5 as obvious over U.S. Patent No. 9,840,750 B2 has been withdrawn. 

Applicant’s arguments, see pages 10-11, filed 10/26/20, with respect to the provisional obviousness double patenting rejections have been fully considered but are not persuasive. Applicant argues that none of the claims of 096, 945 or 130 render the instant claims obvious but does not clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited. Further, they do not show how the amendments avoid such references or objections.
Therefore, the provisional obviousness double patenting rejections of claims 4, 5 and 7 as obvious over the copending applications shown in the chart below stand. 
Application 
Instant claims 
Conflicting claims
15/565096
4,5,7
1-3
15/736945
4,5,7
1-4
15/513130
4,5,7
1-4


Terminal Disclaimer
The terminal disclaimer filed on 4/30/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
U. S. Patent No. 9840750 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mega does not teach the instantly claimed cooling rate after finish hot rolling and before coiling as required by the newly amended method claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734